I agree with the conclusion reached by the majority in this opinion and that a rehearing be denied, with the understanding that it is the tax due on the 1926 royalty which is involved. Reference to our records in the case of Byrne v. Fulton OilCo., 85 Mont. 329, 278 P. 514, held to be controlling here, shows that upon a rehearing in that case the single question submitted for re-argument was whether *Page 178 
"Chapter 140, Laws of 1927, be held to have retroactive effect? In other words, may the Act be so construed as to justify the operator in retaining sufficient money from the royalties yielded in 1927 to meet the taxes due from the royalty holder on account of royalties yielded to him in 1926, and payable in 1927?"
I am satisfied with the negative holding of the majority in answer to the question submitted, since to hold otherwise, would make the statute retroactive. Deliberations concerning our former holdings in application of Chapter 140, Laws of 1927, have prompted me to clarify my views respecting the majority opinion on rehearing in the case of Byrne v. Fulton Oil Co., held to be here controlling.